Citation Nr: 1745348	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-29 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant has legal entitlement to Department of Veterans Affairs (VA) benefits due to status as a veteran. 


ATTORNEY FOR THE BOARD

K. Anderson, Counsel










INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2015 rating decision from VA Regional Office (RO) in Manila, Philippines.  

The Appellant was scheduled for a hearing before the Board in Washington, DC, in August 2017, but did not appear and did not indicate a desire to reschedule.  As such, the Appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant's allegations regarding her military service have not been verified. 

2.  The Appellant did not serve in the Philippine Army, nor did she have recognized guerrilla service during WWII.  

3.  Status as a veteran has not been established.  


CONCLUSION OF LAW

The Appellant does not have verifiable service that establishes veteran status.  38 U.S.C.A. § 101 (2), (24) (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks to establish Veteran status.  Specifically, she asserts that she served as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces from July 1942 to December 1945.

Generally, in order to qualify for VA benefits, a claimant or the party upon whose service the claimant predicates the claim must be a "veteran."  Tagupa v. McDonald, 27 Vet. App. 95, 98 (2014) (citing Donnellan v. Shinseki, 24 Vet. App. 167, 170-71 (2010) (internal quotations omitted).  A "veteran" is "a person who served in the active military, naval, or air service," and was discharged under conditions other than dishonorable.  38 U.S.C. § 101 (2); 38 C.F.R. § 3.1 (d).  The term "active military, naval, or air service" includes active duty, which is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

In July 1941, President Roosevelt placed the military forces of the Philippines in the service of the U.S. Armed Forces of the Far East, and members of the Philippine forces who fought against the Japanese or who fought as guerrillas during the Japanese occupation may be eligible for certain veteran's benefits from the United States.  See Tagupa, 27 Vet. App. at 98 (citing Capellan, 539 F.3d at 1375).  Accordingly, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203 (c) (2016), Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria, 118 F.3d 747.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2016); Soria, 118 F.3d 747.

With regard to verification of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203 (a).

When a claimant does not submit evidence of service that meets the above requirements of 38 C.F.R. § 3.203(a) and (b), VA "shall request verification of service from the service department." 38 C.F.R. § 3.203 (c).  See also Tagupa, 27 Vet. App. at 99.  

In support of her claim, the Appellant submitted a letter from the General Headquarters of the Armed Forces of the Philippines, Camp General Emilio Aguinaldo, Quezon City, dated October 1995, stating that she was a private with the "Usaffe Guerrilla[s]" as a first aider from June 15, 1942 to June 15, 1945.  

In September 2015 and January 2017, the National Personnel Records Center (NPRC) submitted letters stating that there was no claims folder for the Appellant.  Further, the Appellant's name was not listed among the soldiers whose service was verified for the Appellant's unit.  

The NPRC has duly considered the claimant's application for VA benefits and has, in effect, certified on two occasions that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board is bound by that certification.  See Capellan, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA).

The appellant has not submitted any document issued by a U.S. service department, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, verifying her service in accordance with 38 C.F.R. § 3.203 (a)(1).  The NPRC has certified that she had no qualifying service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  See Duro, 2 Vet. App. at 532.  As such, the basic eligibility criteria for establishing status as a Veteran have not been met.

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases."); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) (noting that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department to be submitted to the service department for review).

In this case, the Appellant was provided with notification of what was required to substantiate her claim in August 2015.  The RO undertook the necessary development to substantiate the claim, which included several requests to the NPRC.  The claim was denied in December 2015 and a Statement of the Case (SOC) was sent in June 2016 with a Supplemental Statement of the Case (SSOC) issued in February 2017.  The SOC and SSOC provided detailed information concerning the required documentation regarding her service in order to establish her claim for benefits.  See Palor, 21 Vet. App. at 332.  

VA is also under no duty to provide any further assistance, as there is no likelihood that it would substantiate the Appellant's claim.  VA is not required to provide assistance to a claimant if no reasonable possibility exists that the assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a)(2) (West 2016).  The duties to notify and assist have no effect on an appeal where the law is dispositive of the matter.  The NPRC and the Department of the Army have certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749   (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 
Here, there is no indication that information submitted by VA to the service department for the purposes of certifying the Appellant's service was erroneous or incomplete.  The multiple requests for verification included copies of the documentation submitted by the Appellant in support of the claim, and contained the claimant's name, birthdate, place of birth, and her asserted unit, dates of service, rank, and the nature of her service.  The NPRC considered all of these statements and documents before sending negative responses.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (concerning the need for recertification when there is newly received relevant evidence since the negative certification).

In light of the binding certification, any VCAA error is non-prejudicial as the claimant is not entitled to the benefit as a matter of law.  See Palor, 21 Vet. App. at 332.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to VA benefits is denied.  



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


